Citation Nr: 0740907	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  00-13 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
left shoulder disability.  

2.  Entitlement to service connection for a lumbar spine 
disability, secondary to the left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from July 1951 to July 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 1999 and March 2000 
by the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran is right-handed.

2.  The veteran's left shoulder disability is not manifested 
by unfavorable ankylosis, flail shoulder, false flail joint, 
or fibrous union of the humerus.

3.  The veteran's low back disorder was not incurred in 
service, is not causally related to either service or the 
service connected left shoulder disability, and was not 
aggravated by the service connected left shoulder disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
left shoulder disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 
6102 (2007).

2.  The criteria for service connection for a low back 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In May and December 2004 and April 2006, the agency of 
original jurisdiction (AOJ) sent letters to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The April 2006 letter also provided 
the notice of the disability rating and effective date 
regulations, in accord with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Although these notice letters 
postdated the initial adjudication, the claims were 
subsequently readjudicated.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006) (indicating that the issuance of a fully 
compliant notification letter followed by readjudication of 
the claim, such as in a SSOC (SSOC), is sufficient to cure 
the timing defect).  No prejudice has been alleged, and none 
is apparent from the record.  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, obtaining medical opinions, and 
providing VA examinations.  Consequently, the duty to notify 
and assist has been satisfied.



Increased Rating

For historical purposes, the Board notes that service 
connection was granted for a left shoulder disability in 
January 1954 based on evidence of residuals of an in-service 
left shoulder injury.  The veteran's left shoulder disability 
has been rated at 30 percent under Diagnostic Code (DC) 5201 
throughout the pendency of the appeal.  The veteran contends 
that he deserves a higher rating.  

The evidence of record indicates that the veteran is right-
handed; consequently, his left shoulder is his "minor" 
shoulder.  38 C.F.R. § 4.69.  A 30 percent rating is the 
maximum available for a "minor" shoulder under DC 5201.  
Consequently, a higher rating is not available under that 
diagnostic code.  Alternate relevant diagnostic codes provide 
ratings in excess of 30 percent for minor shoulder 
disabilities manifested by unfavorable ankylosis of 
scapulohumeral articulation (the scapula and humerus move as 
1 piece) with abduction limited to 25 degrees from the side 
(DC 5200), or fibrous union of the humerus, nonunion of the 
humerus (false flail joint), or loss of head of the humerus 
(flail shoulder) (DC 5202).  

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  "Normal" range of motion of 
the shoulder is 0 to 180 degrees flexion, 0 to 10 degrees 
abduction, and 90 degrees rotation.  See Plate I, 38 C.F.R. § 
4.71a (2007).

A March 1999 VA bilateral shoulder x-ray record indicates 
that the veteran had joint space narrowing with subchondral 
sclerosis and subchondral cyst formation, more pronounced on 
the right.  The findings were noted to be consistent with 
severe osteoarthritis, and the impression was "several 
osteoarthritic changes."  A November 1999 VA treatment 
record reports that the veteran had marked osteoarthritis and 
"very decreased" range of motion of the left shoulder with 
"marked reduction" in abduction and adduction, to include 
an inability to raise the left arm above the waist.  

A February 2000 VA examination record reports the veteran's 
history of pain, weakness, fatigue, and stiffness in the 
shoulders, with a negative history of swelling, giving way or 
locking.  The veteran reported that he had flare-ups every 
day, lasting 1 to 2 hours, with varying severity, and 
alleviating factors were rest and Tylenol.  Active range of 
motion of the left shoulder was limited to 30 degrees 
flexion, 20 degrees abduction, and 25 degrees rotation 
(internal and external).  Passive range of motion was limited 
to 45 degrees flexion, 25 degrees abduction, and 20 degrees 
rotation (internal and external).  X-ray images showed no 
significant change from the previous x-ray in March 1999.  

An August 2000 private treatment record reported that the 
veteran could flex the left shoulder to 140 degrees, extend 
to 20 degrees, abduct to 140 degrees, adduct to 20 degrees, 
internal rotate to 40 degrees, and external rotate to 50 
degrees.  See August 2000 Zak treatment record.  May 2001 and 
December 2003 VA treatment records also indicate that the 
veteran had decreased or "limited" range of motion in both 
shoulders.  

A December 2003 VA x-ray record indicates severe degenerative 
changes of the glenohumeral joint bilaterally, including 
joint space narrowing, particular sclerosis with subchondral 
cyst formation, and osteophytosis.  The x-ray images also 
suggested a possible loose body present, though, after a 
different view, the "possible loose body" appeared to be 
linear and the interpreter believed it might represent a 
calcification within the joint capsule.  

A January 2004 VA treatment record reports that the veteran 
had limitation of both shoulders to 45 degrees of active 
abduction and flexion, with a minimal increase in both 
flexion and abduction with passive range of motion.  There 
was no inflammation, erythema, ecchymosis, effusion, 
induration, swelling, ligamentous laxity, or deformity of the 
shoulders.  An April 2004 VA treatment record reports that 
the veteran had improvement in his shoulders, noting that he 
had 60 degrees of motion bilaterally.  A June 2004 VA 
treatment record reports that the veteran had 60 degrees 
forward flexion, 10 to 15 degrees extension, and a total 
rotational arc of 30-35 degrees in the shoulders.  The record 
notes that the veteran's pain became worse when he moved out 
of this range.  The record also notes that x-ray images 
showed severe glenohumeral joint disease with no articular 
space and large osteophyte formation.  

A July 2005 VA examination record reports that the veteran 
had forward flexion to 30 degrees, abduction to 30 degrees, 
external rotation to 20 degrees, and internal rotation to 20 
degrees.  The veteran was noted to have severe pain 
throughout all range of motion, with no change after active 
or repetitive motion.  

A February 2006 physical therapy record reports that the 
veteran had "severely limited" range of motion in both 
shoulders and diminished strength.  See February 2006 Garner 
Physical Therapy Center clinic.  The record indicates that 
the veteran could passively flex his left shoulder 90 degrees 
and passively abduct to 70 degrees, and he could actively 
flex to 75 degrees and actively abduct to 56 degrees.  
Strength was noted to be 3/5.  

A May 2006 VA examination record indicates that the veteran 
had pain, but no weakness, stiffness, swelling, instability, 
or locking in the left shoulder, and the veteran denied 
having a history of dislocation or recurrent subluxation.  
The veteran reported having painful (8/10) flare-ups 3 to 4 
times a month from overuse.  There was no acromioclavicular / 
sternoclavicular pain, signs of impingement, or instability; 
the veteran had full rotator cuff strength; and the cross arm 
test and labral tear test were both negative.  The record 
reports that the veteran could abduct to 50 degrees, flex to 
10 degrees, and rotate (internal and external) to 10 degrees.  
There was no weakened movement, but there was excess 
fatigability, pain, and incoordination within the joint with 
use, and the veteran was unable to perform repetitive motion.  

A July 2007 VA examination record reports that the veteran 
had pain and stiffness in the left shoulder, with daily 
flare-ups lasting a couple of hours, but no swelling, 
instability, giving way, or locking.  The veteran stated that 
the flare-ups resulted in pain approximated at 4/10 in 
severity and an inability to abduct or use the shoulders 
"hardly at all."  The veteran denied any history of 
dislocation or subluxation.  Physical examination indicated 
that the veteran could flex to 30 degrees, extend to 30 
degrees, rotate (internal and external) to 40 degrees, abduct 
to 20 degrees, and adduct to 20 degrees.  The record notes 
that normal range of motion is to 180 degrees for flexion, 50 
degrees for extension, 90 degrees for rotation, 180 degrees 
for abduction, and 50 degrees for adduction.  There was no 
change with repetitive motion, but there was pain on all 
motion, lack of endurance, and weakness.  The examiner stated 
that the joint was not ankylosed.  

The foregoing evidence does not warrant a rating in excess of 
30 percent for the veteran's left shoulder disability.  The 
evidence consistently reports negative findings of left 
shoulder deformities and instability and there is no evidence 
of "flail shoulder," a "false flail joint" or fibrous 
union of the humerus.  Additionally, there is no finding that 
the scapula and humerus move as one piece, and the evidence 
does not otherwise indicate that the veteran's left shoulder 
is unfavorably ankylosed: the veteran has range of flexion, 
extension, and rotation, as well as adduction and abduction, 
the record contains no findings of ankylosis, and the July 
2007 VA examiner specifically found that the veteran was not 
ankylosed.  See July 2007 VA examination record.  
Additionally, although the veteran has functional loss, due 
to pain, weakness, fatigability, incoordination, and flare-
ups, the evidence does not indicate that the functional loss 
is such that it renders the veteran ankylosed.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 
4.45.  Consequently, a higher rating is not warranted for the 
veteran's left shoulder disability.  

Service connection

The veteran contends that he has a low back disorder due to 
his service-connected left shoulder disability.  Service 
connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service connection may also be granted for disability shown 
to be proximately due to, or the result of, a service-
connected disorder.  See 38 C.F.R. § 3.310(a).  In addition, 
any increase in the severity of a nonservice connected 
disability by a service-connected disability will be service-
connected.  38 C.F.R. § 3.310(b). 

Service medical records do not report any complaints of or 
treatment for a low back disorder, to include pain, and a 
July 1953 separation examination report indicates normal 
findings for the spine.  A December 1953 VA examination 
record reports that the back had no limitation of motion, 
spasm, or atrophy; no back disorder is reported or diagnosed.  

A February 1954 VA treatment record reports the veteran's 
history of low back pain for 2 weeks after "laying blocks."  
The back was noted to be tender, but the veteran had free 
range of motion and normal x-ray images.  The veteran was 
assessed with myositis.  

Subsequent medical records do not report any complaints or 
treatment of back pain or a back disorder until March 1999, 
when an x-ray record, which notes the veteran's history of 
low back pain, reports that the veteran had diffuse 
degenerative changes of the lumbar spine, with 2-3 
millimeters of anterior displacement of L4 on L5 with facet 
hypertrophy and joint space narrowing.  See March 1999 VA x-
ray report.  See also November 1999 VA treatment record.  The 
Board notes that VA medical  records report findings of 
osteoarthritis of "multiple joints" and "adequate" range 
of motion of the lumbar spine in March 1994 and March 1995, 
which indicates that the veteran's low back disorder may have 
existed at least as early as 1994, however.  See March 1994 
and March 1995 VA examination records.  

A February 2000 VA examination record reports the veteran's 
history of pain, weakness, and stiffness in his back.  X-ray 
images showed no significant interval change since the March 
1999 x-rays were taken.  The examiner noted the previous 
diagnosis of osteoarthritis of the lumbar spine and opined 
that the osteoarthritis was not due to the left shoulder pain 
in service, but that it was general osteoarthritis.  

An August 2000 "impairment evaluation" record reports the 
veteran's history of moderate low back pain "as a result of 
[a May 1999 motor vehicle] accident."  See August 2000 Zak 
record; February 2006 Garner statement.  The veteran was 
assessed with chronic lumbosacral sprain/strain associated 
with recurring subluxations of L1-L2, L4-L5, and L5-S1 and 
muscle spasms.  A December 2000 private medical record 
reports that the veteran had severe lumbar spondylosis and 
marked progressing osteoarthritis in the low back.  See 
December 2000 Tedder record.  

A December 2003 VA x-ray report indicates that the veteran 
had degenerative changes throughout the lumbar spine, disc 
narrowing throughout, and anterior and posterior osteophytes.  

A February 2006 letter from the veteran's physical therapist 
reports the veteran's history of progressively increasing low 
back pain for 40 years.  See December 2006 Garner statement.  
The physical therapist reported that she noticed "during the 
evaluation that each and every time [the veteran] was asked 
to elevate his [upper extremities] fully, he compensated with 
use of lateral flexion of the spine which over time would 
cause degeneration of the lumbar spine and resultant pain."  
The physical therapist reported that she thought there was a 
"much greater than 50/50 probability that the left shoulder 
disability is directly responsible for the development of the 
low back condition."

A May 2006 VA spine examination record reports the veteran's 
history of low back pain for the past 12 years, with a flare-
up of back pain after a 1999 motor vehicle accident.  X-ray 
images indicated severe multilevel degenerative disk disease 
with osteoarthritis, and the veteran was assessed with 
degenerative osteoarthritis with right pain.  After a review 
of the evidence of record, to include the February 2006 
Garner letter, the examiner reported that he was in 
disagreement with the physical therapist as to the existence 
of a relationship between the left shoulder disability and 
the low back disorder.  The examiner stated that the 
veteran's 30 year occupational history as a carpenter would 
account for the veteran's degenerative arthritis and it was 
"less likely than not" that the veteran's low back disorder 
resulted from decreased range of motion from the left 
shoulder disability.  The examiner, a physician, reported 
that he also discussed this case with the orthopedic surgeons 
in the clinic who agreed with his conclusion.  The Board 
notes that a May 2006 VA joints examination also reports that 
examiner's finding that he was unable to determine a link 
between the left shoulder and the spine without speculation.  

Based on the foregoing evidence, the Board finds that service 
connection is not warranted for a low back disorder.  
Initially, the Board notes that service connection is not 
warranted on a direct basis.  Service medical records and a 
December 1953 VA examination record do not report any 
complaints of or treatment for a low back disorder, and 
although a 1954 treatment record reports the veteran's 
complaint of low back pain and an assessment of myositis, the 
February 1954 VA treatment record reported the veteran's 
history of 2 weeks of back pain, with no history or findings 
of a back pain prior to that time.  

Additionally, there is no evidence of myositis after February 
1954, and the evidence does not indicate the existence of a 
chronic low back disorder until over 40 years after 
separation from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).  In short, the evidence 
does not indicate that a back disorder was incurred in 
service or is otherwise causally related to service.

The evidence also does not adequately indicate that the 
veteran's back disorder is secondary to his left shoulder 
disorder.  Although the veteran submitted a physical 
therapist's opinion that the veteran's low back disorder was 
caused by the left shoulder disability, the countervailing 
evidence outweighs this opinion.  The Board notes that the 
physical therapist does not provide any medical rationale for 
the opinion, does not discuss the possible impact of the 
motor vehicle accident in 1999 or the veteran's occupational 
history, and does not indicate that the opinion was based on 
a review of the evidence.  Additionally, the opinion seems 
premised, at least partially, on the veteran's history of 
having back pain for 40 years, which is a different history 
than that provided in other records, to include during the VA 
examinations.  

Contrary to the physical therapist's opinion, 2 VA physicians 
have opined, after a review of the evidence, that the 
veteran's low back disorder was less likely than not due to 
the left shoulder condition, to include due to decreased 
range of motion, and a third VA physician reported that he 
could not relate a link between the back disorder and the 
left shoulder disability without resorting to speculation.  
The Board finds that the probative values of the multiple VA 
physicians' opinions outweigh the probative value of the 
physical therapist's opinion.  See Winsett v. West, 11 Vet. 
App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) 
(unpublished decision), cert. denied 120 S. Ct. 1252 (2002) 
(it is not error for the Board value one medical opinion over 
another, as long as a rationale basis for doing so is given).  
Because there is no additional competent evidence relating 
the veteran's low back disorder to the service-connected left 
shoulder disability, service connection for a low back 
disorder must be denied.   

ORDER

A rating in excess of 30 percent for a left shoulder 
disability is denied.

Service connection for a low back disorder is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


